Title: To George Washington from Brigadier General William Maxwell, 2–3 March 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 2d[-3] March 1779

I have to inform Your Excellency that I went to New Ark yesterday it being the begining of their Court and I thought likely for intiligences. The first acct I had was a report that some of the Enemy had been fortyfying themselves for several days past at Hobuck or there abouts I was afterward informed by what I thought good authority that the Enemy had made a shew up the River side some days ago but were all since gone off.
This moment Your Favour of yesterday came to hand, with the Letter to Sir Henery Clinton and the News papers.
I think there is little danger of a surprize between New Ark & Paramuss however it is well to look sharp, our nine Months Men having gone of[f] greatly, makes the duty come hard. Notwithstanding the Enemy has been disapointed in their late attempts on this place to surprize it, yet I do not think they will give it up intirely, as it seems to be the best calculated for a surprize of any place I know of. I am your Excellencys Most Obedient Humble Servant
Wm Maxwell
N.B. 3d March I had no oportunity to send this yesterday. and have nothing new from Hackensack save that it is believed that Buskirks Corps Joined by some Refugees lies somewhere near Hobuck I send the latest Papers.
